DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, the subject matter “a sexagesimal-native semiconductor unit natively performing all operations and flows using a numeral system having sixty as its base” recited in claim 1, and similarly recited in claims 11 and 14 was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not disclose how based-60 data is represented in, e.g, 32-bit values as disclosed in paragraph [0051], and adequate structures for each circuitry corresponding to, e.g, Adder, OR, XOR, AND, Shift Right, Carry Out and Overflow in figures 8 and 9 that enable them to perform the associated operations in base 60.  Without teachings of how based-60 data is represented and adequate structures for operation circuitry, one of skill in the art would take an undue amount of experimentations to make and/or use the invention.

Applicant's arguments filed 11/03/2022  have been fully considered but they are not persuasive because all of applicant’s provided evidence disclose different base-number systems.  None of them discloses a base-60 native operating device.  Applicant’s mere assertions that working examples of decimal and hexadecimal native chips in the accompanying evidence provide useful analogs and show that a Base-60 native chip is quite possible to design and produce, and a person of skill in the art of chip design would be able to produce a base-60 native operating device native chip without undue experimentation, without an evidence for base-60 native operating device are not sufficient to overcome the rejection, as applicant asserted that the claimed base-60 native microchip is a novel and innovative concept but the specification does not disclose adequate structures that enable base-60 native operations, nor how based-60 values are represented in the microchip for operations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182